DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 April 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaszas  (US20160068031) in view of Higuchi (US20060144495) and Tadao (JP2015174594).
Regarding claim 1, Kaszas discloses a pneumatic tire comprising:
a tread portion having an annular shape extending in a tire circumferential direction ("tread" (14));
a pair of side wall portions disposed on both sides of the tread portion ("sidewalls" (12));
a pair of bead portions disposed inward of the pair of side wall portions in a tire radial direction ("beads" (18));
a carcass layer mounted between the pair of bead portions ("rubber carcass ply" (17));
a belt layer disposed on an outer circumferential side of the carcass layer in the tread portion ("rubber belt ply" (16));
an innerliner layer disposed on a tire inner surface along the carcass layer ("inner liner rubber layer" (22)) and extending continuously between bead cores of the pair of bead portions (Fig 1), the innerliner layer comprising a butyl rubber composition ([0032]);
and a partial tie rubber layer (“rubber barrier layer” (13)) disposed between the carcass layer and the innerliner layer continuously between the side wall portions and terminating radially outwardly of radial outermost tips of a pair of bead fillers disposed on the pair of bead portions (Fig 1), 
and a protruding amount of the partial tie rubber layer toward the pair of bead portions with respect to a perpendicular line, which is drawn from an outermost end portion of the belt layer in a tire lateral direction toward the innerliner layer (Fig 1),
	While Kaszas does not explicitly disclose that protruding amount is 0.25 times to 0.80 times as large as a periphery length along the tire inner surface from an intersection point of the perpendicular line and the tire inner surface to a tip point of a bead toe or that the partial tie rubber layer is formed of rubber having hardness of from 50 to 70, it would have been obvious to a person of ordinary skill in the art prior to the earliest effective filing date to do so, as A) Higuchi, which is within the tire manufacturing art, teaches that a partial tie rubber layer (“buffer rubber layer” (9)), provided it covers a range of at least 20 mm beyond the ends of belt layers (“belt layers” (2)), can extend for any length, including where the protruding amount is 0.25 – 0.8 times as large as the periphery length mentioned above, for the benefit of improved inner liner durability ([0011]) and B) Tadao, which is within the tire manufacturing art, teaches that a partial tie rubber layer (“insulation layer” (20)) located near the buttress region of the tire and in between the inner liner and the carcass should have a rubber hardness of 50 to 98 (which overlaps the entirety of the range from 50 to 70) for the benefit of maintaining steering ability by increasing the rigidity of the buttress region without increasing the weight of the tire ([0014]).
	Regarding claim 2, modified Kaszas teaches all limitations of claim 1 as set forth above. Additionally, Higuchi teaches that the protruding amount is at least 20 mm ([0011]), which is entirely within the claimed range of equal to or larger than 15 mm. 
	Regarding claim 4, modified Kaszas teaches all limitations of claim 1 as set forth above. Additionally, Tadao teaches that the partial tie rubber layer has a thickness from 0.3 mm to 1.0 mm (which is entirely within the claimed range of from 0.1 mm to 1.0 mm) for the benefit of increasing buttress region rigidity while minimizing tire mass increases ([0044]).
	Regarding claim 6, modified Kaszas teaches all limitations of claim 2 as set forth above. Additionally, Tadao teaches that the partial tie rubber layer has a thickness from 0.3 mm to 1.0 mm (which is entirely within the claimed range of from 0.1 mm to 1.0 mm) for the benefit of increasing buttress region rigidity while minimizing tire mass increases ([0044]).

Response to Arguments
Applicant’s arguments, see p.4-6, filed 4 April 2022, with respect to the rejection(s) of claim(s) 1-2 and 4 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaszas (US20160068031), Higuchi (US20060144495) and Tadao (JP2015174594).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Domenico Colantonio (US20040112496) discloses that it is known in the art for butyl rubbers to be a major component of inner liners ([0003]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749